Case 18-27026        Doc 45     Filed 05/07/19     Entered 05/07/19 08:32:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-27026
         John Brdecka
         Brittni Brdecka
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/01/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $70,371.76.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-27026       Doc 45      Filed 05/07/19    Entered 05/07/19 08:32:52               Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $1,725.00
         Less amount refunded to debtor                         $575.00

 NET RECEIPTS:                                                                                  $1,150.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $787.89
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                     $63.24
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $851.13

 Attorney fees paid and disclosed by debtor:               $110.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim         Principal      Int.
 Name                               Class   Scheduled      Asserted      Allowed          Paid         Paid
 INTERNAL REVENUE SERVICE       Priority       3,400.00            NA              NA           0.00       0.00
 REGIONAL ACCEPTANCE CORPORAT Secured         23,877.18            NA              NA        298.87        0.00
 AMERICOLLECT/ST FRANCIS EMERG Unsecured          292.00           NA              NA           0.00       0.00
 CHASE                          Unsecured         100.00           NA              NA           0.00       0.00
 CONNS HOMEPLUS                 Unsecured      1,941.00            NA              NA           0.00       0.00
 CONVERGENT OUTSOURCING INC/C Unsecured           575.00           NA              NA           0.00       0.00
 CW NEXUS CREDIT CARD           Unsecured         991.00           NA              NA           0.00       0.00
 DAVID ALLEN                    Unsecured         800.00           NA              NA           0.00       0.00
 ATT MOBILITY/ERC/ENHANCED REC Unsecured       1,212.00            NA              NA           0.00       0.00
 FIRST NATIONAL BANK/LEGACY     Unsecured         454.00           NA              NA           0.00       0.00
 FIRST PREMIER BANK             Unsecured      1,073.00            NA              NA           0.00       0.00
 FIRST PREMIER BANK             Unsecured         909.00           NA              NA           0.00       0.00
 FLAGSHIP CREDIT ACCEPTANCE     Unsecured     23,489.00            NA              NA           0.00       0.00
 GLOBAL PAYMENTS                Unsecured         551.00           NA              NA           0.00       0.00
 HYUNDAI MOTOR FINANCE          Unsecured     15,554.00            NA              NA           0.00       0.00
 ILLINOIS DEPARTMENT OF EMPLOYMUnsecured      10,000.00            NA              NA           0.00       0.00
 ILLINOIS STATE UNIVERSITY      Unsecured      1,194.00            NA              NA           0.00       0.00
 LVNV FUNDING/RESURGENT CAPITA Unsecured       1,399.00            NA              NA           0.00       0.00
 LVNV FUNDING/RESURGENT CAPITA Unsecured       1,139.00            NA              NA           0.00       0.00
 MARINER FINANCE HAMI           Unsecured      5,212.00            NA              NA           0.00       0.00
 MED BUSINESS BUREAU/CENTRAL D Unsecured          233.00           NA              NA           0.00       0.00
 NATIONAL CREDIT ADJUSTERS LLC/ Unsecured      4,943.00            NA              NA           0.00       0.00
 NOLAN FREUND                   Unsecured         800.00           NA              NA           0.00       0.00
 PORTFOLIO RECOVERY/CAPITAL ON Unsecured       1,070.00            NA              NA           0.00       0.00
 TRIDENT ASSET MANAGEMENT/SOA Unsecured           122.00           NA              NA           0.00       0.00
 ZINGO CASH                     Unsecured      1,501.00            NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-27026      Doc 45     Filed 05/07/19    Entered 05/07/19 08:32:52                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim        Claim         Principal       Int.
 Name                            Class    Scheduled      Asserted     Allowed          Paid          Paid
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00             $0.00                   $0.00
       Mortgage Arrearage                                  $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                             $0.00           $298.87                   $0.00
       All Other Secured                                   $0.00             $0.00                   $0.00
 TOTAL SECURED:                                            $0.00           $298.87                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                            $851.13
        Disbursements to Creditors                            $298.87

 TOTAL DISBURSEMENTS :                                                                       $1,150.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-27026        Doc 45      Filed 05/07/19     Entered 05/07/19 08:32:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
